DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/29/2022 which is “OK TO ENTER”.
Claims 1, 12, 29-42 and 45-47 are pending. Claims 2-11, 13-28 and 43-44 are cancelled. Claim 47 is new. Claims 1 and 45 are currently amended.  Claims 1, 12 and 45 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 7/29/2022, with respect to Claim Objections and 112/Prior Art Rejections, as indicated in line numbers 1-4 of the office action mailed 6/2/2022, have been fully considered and are persuasive.  The objections and rejections have been withdrawn, and independent claims 1 and 45 are allowed as noted below in the section “Allowable Subject Matter”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner called the Attorney of Record, Jianing G. Yu (Reg. No: 74,296), for an examiner’s amendment on 8/4/2022. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Yu on 8/4/2022.  
The application has been amended as follows: 
In the Claims, amend Claim 39 as follows:
39. (Currently Amended) The semiconductor device package of claim 38, further comprising a plurality of interconnections including the interconnection, wherein a first one of the plurality of interconnections intersects the first inner side surface from a top view perspective and a second one of the plurality of interconnections intersects the second inner side surface from the top view perspective.
In the Claims, amend Claim 40 as follows:
40. (Currently Amended) The semiconductor device package of claim 39, wherein the first one of the plurality of interconnections [[interconnection]] and the second one of the plurality of interconnections [[interconnection]] are non-parallel from the top view perspective.
In the Claims, amend Claim 41 as follows:
41. (Currently Amended) The semiconductor device package of claim 40, wherein the first one of the plurality of interconnections [[interconnection]] and the second one of the plurality of interconnections [[interconnection]] collectively define a space tapered toward the first substrate from the top view perspective.
In the Claims, amend Claim 42 as follows:
42. (Currently Amended) The semiconductor device package of claim 39, wherein the width of the first inner side surface is less than the width of the second inner side surface, and from the top view perspective a number of the plurality of interconnections intersecting the first inner side surface is greater than a number of the plurality of interconnections intersecting the second inner side surface.
In the Claims, amend Claim 47 as follows:
47. (Currently Amended) The semiconductor device package of claim [[45]] 45, wherein a first one of the at least first electronic device is mounted on the first substrate and a second one of the first electronic device is mounted on the second substrate.
Allowable Subject Matter
Claims 1, 12, 29-42 and 45-47 are allowed.
Regarding independent claim 1, the claim is allowed for reasons as previously indicated in line number 6 of the office action mailed on 6/2/2022.
Claims 29-37 are allowed as being dependent on allowed claim 1.
Regarding independent claim 12, the claim is allowed for reasons as previously indicated in line number 7 of the office action mailed on 6/2/2022.
Claims 38-42 are allowed as being dependent on allowed claim 12.
Regarding independent claim 45, the claim is allowed, because the claim has been rewritten into independent form and includes the allowable subject as previously indicated in line number 5 of the office action mailed on 6/2/2022.
Claims 46-47 are allowed as being dependent on allowed claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895